                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiffs,             )                 Case No. 19-cv-2729
                                    )
       v.                           )                 Hon. Steven C. Seeger
                                    )
WAIL TALAB SALEM                    )
a/k/a WAEL TALAH,                   )
                                    )
            Defendant.              )
____________________________________)

                          MEMORANDUM OPINION AND ORDER

       The United States seeks to revoke the Defendant’s citizenship based on false statements

that he made during the naturalization process. The United States filed for judgment on the

pleadings under Rule 12(c), based solely on the government’s own complaint and the

accompanying exhibits. But Rule 12(c) requires a pleading from both sides – it is, after all, a

motion for judgment on the “pleadings,” plural. See Fed. R. Civ. P. 12(c). A plaintiff cannot

obtain judgment under Rule 12(c) based on plaintiff’s complaint alone. The government filed its

motion before the Defendant filed its answer, and for that simple reason, the motion for

judgment on the pleadings (the pleading, actually) is denied.

       Defendant Wail Talab Salem came to the United States from Jordan in 1986 on a student

visa. See Cplt. ¶ 7. He got more out of this country than an education – he found a spouse, too.

Before too long, he married a naturalized citizen, id. at ¶ 8, and his status soon changed to a

permanent resident. Id. He later applied for and became a United States citizen. Id. at ¶ 27.

       Unbeknownst to the United States, Salem was running a multi-million-dollar criminal

operation. Beginning in April 1989 – four months before he became a permanent resident –
Salem perpetrated a scheme to steal money from a program that feeds the poor. Id. at 1. He

owned a chain of neighborhood grocery stores, and he used those stores to fraudulently redeem

millions of dollars of food stamps. Id. Over $12 million, to be exact. Id. He fleeced the

government for six years. Id. at ¶ 9. Along the way, Salem committed mail fraud, food stamp

fraud, and identity document fraud, and he obstructed the IRS, too. Id.

        Defendant’s criminal activity eventually caught up with him. He was arrested and later

indicted on 24 counts. See Dckt. No. 1-3. In December 1998, Defendant signed a plea

agreement. See Plea Agreement, Dckt. No. 1-4; Cplt. at ¶ 12. He pleaded guilty to 12 counts of

the indictment, and admitted pages of facts that established his guilt. See Cplt. at ¶ 12

        The Plea Agreement contained traditional language establishing that Salem knowingly

and voluntarily accepted his guilt. The Plea Agreement made clear that Salem “read this

Agreement and carefully reviewed each provision with his attorney,” who “fully explained” the

charges. See Plea Agreement, Dckt. No. 1-4, at 2-3, 21. Salem agreed that he “fully understands

the nature and elements of the crimes with which he has been charged,” and that he “will plead

guilty because he is in fact guilty of the charges contained in” the 12 counts. Id. at 3. After

pleading guilty, see Dckt. No. 1-6, Salem received a sentence of 56 months imprisonment. See

Judgment in a Criminal Case, Dckt. No. 1-5, at 2; Cplt. at ¶ 14.

        In 2019, the United States filed the current suit before this Court, seeking an Order

revoking Salem’s citizenship. The United States contends that Salem concealed the fact that he

was engaged in criminal activity when he applied for U.S. citizenship. See Cplt. at 1-2. Until

recently, Salem was “incarcerated for crimes committed after his naturalization and unrelated to

the fraudulent scheme described” in the complaint. See Dckt. No. 7, at 5 n.4 (emphasis in

original).



                                                 2
       Salem did not respond to the complaint in a timely manner. Ordinarily, a plaintiff may

seek a default judgment under Rule 55 when the defendant ignores a lawsuit. But the Supreme

Court has expressed disapproval of default judgments in naturalization proceedings, given the

importance of citizenship. See Klapprott v. United States, 335 U.S. 601, 612-13 (1949);

Schneiderman v. United States, 320 U.S. 119, 122 (1943) (finding that citizenship is “such a

right [that] once conferred should not be taken away without the clearest sort of justification and

proof”); see also Costello v. United States, 365 U.S. 265, 269 (1961) (“American citizenship is a

precious right.”). That approach puts the government in a bit of a quandry: how can the

government press forward in a naturalization case when a defendant refuses to participate?

       In light of Klapprott, the United States did not seek a default judgment under Rule 55 in

the case at hand. Instead, the United States elected to file a motion for judgment on the

pleadings under Rule 12(c). See Dckt. No. 7. But that motion fits uncomfortably with the text of

the Federal Rules. Rule 12(c) permits a motion for judgment on the “pleadings,” plural, and the

use of the plural was no accident. See Fed. R. Civ. P. 12(c). A plaintiff cannot obtain judgment

under Rule 12(c) based on the plaintiff’s own complaint, and nothing else.

       A motion for judgment on the pleadings is a way to dispense with a claim after the

defendant has filed an answer. “After the pleadings are closed” – and not before – “a party may

move for judgment on the pleadings.” See Fed. R. Civ. P. 12(c); 2 James Wm. Moore, Moore’s

Federal Practice § 12.38 (3d ed. 2019) (“If the pleadings have not closed because the defendant

has failed to answer, the plaintiff’s remedy is not a judgment on the pleadings. The proper

motion in that situation is a motion for judgment of default under Rule 55.”); 5C Arthur R.

Miller, Fed. Prac. & Proc. Civ. § 1367 (3d ed. 2019) (“[T]he plaintiff cannot move under Rule

12(c) until after an answer has been filed.”); Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2007)



                                                 3
(“Under Rule 12(c), a party can move for judgment on the pleadings after the filing of the

complaint and answer.”); Brunt v. Serv. Employees Int’l Union, 284 F.3d 715, 718 (7th Cir.

2002) (same); Northern Indiana Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d

449, 452 (7th Cir. 1998) (same).

       An answer is a pleading, see Fed. R. Civ. P. 7(a)(2), and Salem had not filed an answer

when the United States filed a motion for judgment on the pleadings. So the pleadings had not

“closed” when the government filed its motion, see Fed. R. Civ. P. 12(c), which means that a

motion for judgment on the pleadings was not the right step. A motion under Rule 12(c) requires

“competing pleadings,” but here, the government wants judgment without confronting an answer

as a competitor. See 5C Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1367 (3d ed. 2019).

       In the meantime, Defendant filed a motion for an extension of time to file an answer,

which this Court granted in part. See Dckt. Nos. 20 & 22. Salem filed an answer on November

22, 2019, and denied many of the complaint’s core allegations. Salem basically denied that he

had engaged in any criminal activity. See Dckt. No. 23. To put it mildly, that position is more

than a little difficult to square with his Plea Agreement and ensuing guilty plea.

       This Court could treat the government’s motion for judgment on the pleadings as a

motion for summary judgment. See 5C Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1371 (3d ed.

2019). Rule 12(d) contemplates something similar when a party submits materials outside the

pleadings on a motion under Rule 12(c). See Fed. R. Civ. P. 12(d). And unlike a motion for

judgment on the pleadings, a motion for summary judgment can be filed at any time. See 5C

Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1369 (3d ed. 2019) (“In terms of timing, the summary

judgment motion can be made by the plaintiff or the defendant at any time, although if the

motion seems premature the court may extend the time to respond. By way of contrast, neither



                                                 4
party may move for a judgment on the pleadings until the close of the pleadings.”); Fed. R. Civ.

P. 56(b) (“[A] party may file a motion for summary judgment at any time until 30 days after the

close of all discovery.”). “[T]he summary judgment procedure is available when the defendant

fails to file an answer, whereas technically no relief would be available under Rule 12(c) because

the pleadings have not been closed.” 5C Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1369 (3d ed.

2019). A plaintiff doesn’t have to wait for the defendant’s answer before filing for summary

judgment, so the government could have filed a summary judgment motion here.

       But there is one hitch. The Local Rules impose requirements for summary judgment

motions, such as the filing of a statement of material facts. See Local Rule 56.1(a). And the

government has not filed a Rule 56.1 statement.

       Accordingly, this Court denies the government’s motion for judgment on the pleadings

without prejudice. The government may file a motion for summary judgment by restyling its

motion for judgment on the pleadings. The government will need to file a Rule 56.1 statement,

and otherwise comply with all requirements under the Local Rules.

       One final word. Salem denied the allegations of the complaint about his prior criminal

conduct, and did so almost in wholesale fashion. Before he does so again, Salem should

contemplate the ramifications of his guilty plea. See United States v. Valenzuela, 2018 WL

3619503, at *6 (N.D. Ill. 2018) (Kennelly, J.). And he and his counsel should keep Rule 11 in

mind, and ensure that they have a good-faith basis for any position that he may take in the next

series of filings. A blanket denial – unsupported by admissible evidence, and untenable based on

the undisputed facts – will not suffice.




                                                  5
Dated: December 3, 2019

                              Steven C. Seeger
                              United States District Judge




                          6
